 JACOBS MANUFACTURING CO.35"between the Company and United Steelworkers of America, and Local Unions,No. 1.123, 2173 and 2730, said International Union and local unions, collectively,being referred to . . . as the Union"; and that the Respondent was, pursuant to thatcontract, recognizing both the International Union and its Local No. 1123 as thebargaining agent for the employees involved.A further purpose of the motions andthe stipulations is to establish correctly the fact that the demand for wage data madeupon the Respondent in 1960 was made in the name of Local Union No. 1123;that the refusal to furnish such wage data was also a denial of information to thatLocal Union; and that administration of the multiplant collective-bargaining agree-ment is carried on on a local basis in the Canton and Gambrinus, Ohio, plants by,both the International Union and its Local No. 1123.To the extent that the stipulations of the parties are tantamount to a motion toamend the complaint to reflect the above facts, it is hereby granted and the complaintis hereby amended accordingly.To the extent that the stipulation of the parties request modification of the out-standing Intermediate Report, I hereby make the following findings:1.United Steelworkers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.On about July 31, 1942, United Steelworkers of America, AFL-CIO, was.certified by the National Labor Relations Board as exclusive bargaining representa-tive for the employees in the appropriate bargaining unit.3.The collective-bargaining agreement in effect at all times material to thisproceeding has been and is now administered on a local basis in the Canton andGambrinus, Ohio, plants by both the International Union and Local No. 1123.4.United Steelworkers of America, AFL-CIO, collectively with its Local No.1123, by virtue of Section 9(a) of the Act, has been and is now the exclusive repre-sentative of all employees in the appropriate bargaining unit for the purposes ofcollective bargaining.Pursuant to the stipulations of the parties I hereby also make the following modi-fication in the conclusions of law in the Intermediate Report:United Steelworkers of America, AFL-CIO, collectively and with its Local No.1123, was on July 18, 1960, and at all times since has been, the exclusive representa-tive of all employees in the aforesaid bargaining unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.Also pursuant to the stipulations of the parties, I hereby amend the recommenda-tions in the Intermediate Report as follows:1.Cease and desist from:(a)Refusing to bargain collectively with United Steelworkers of America, AFL-CIO, and its Local No. 1,123, their agents or representatives, as the exclusive repre-sentative of all employees in the appropriate bargaining unit with respect to rates ofpay, wages, hours of employment, or other conditions of employment, by refusingto furnish to said Unions or their agents or representatives information and data con-cerning time studies and methods used for establishing wage rates.Consistent with the foregoing I also hereby amend the recommendation for affirma-tive action contained in the Intermediate Report to read as follows:2.Take the following affirmative action which I find -will effectuate the policies ofthe Act:(a)Upon request, furnish to United Steelworkers of America, AFL-CIO, anditsLocal No. 1123, their agents and representatives, time studies and other wagedata and information, including manuals and statements of procedures, used by theCompany in classifying or evaluating jobs or fixing rates of employees in the bar-gaining unit.JacobsManufacturing.Co.andInternationalUnion,UnitedAutomobile, Aircraft and AgriculturalImplementWorkersof America, UAW, AFL-CIO.Case No. 1-CA-3365.August 7,,1960DECISION AND ORDEROn January 24, 1962, Trial Examiner Thomas A. Ricci issued hisIntermediate Report herein, finding that the Respondent, Jacobs,138 NLRB No. 6.662353-63-vol. 138-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturing Co., had engaged in and was engaging in certain un-fair labor practices within the meaning of Section 8(a) (3), (5), and(1) and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent, the General Counsel, and theCharging Party filed exceptions to the Intermediate Report and briefsin support thereof.Pursuant to the provisions of Section (3) (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.'The rulings are affirmed.The Board has con-sidered the Intermediate Report, the exceptions and briefs, and theentire record in this case,2 and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations, with certain additionsto the remedy as hereafter set forth.TILE REMEDYHaving found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall order that it cease and desisttherefrom and take certain affirmative action designed to effectuatethe policies of the Act.We agree with the Trial Examiner that the Respondent, becausethere has been a cutback in the number of jobs that existed at the timeof the strike, could not have taken back all of the striking employeeswhen they offered to return on June 18.Which of the striking em-ployees could have been reinstated cannot be determined on this record,but can be determined at the compliance stage of the proceedings.Subsequent to June 18, the Respondent might have had other openingsfor discriminatees who could not have been employed on June 18.The filling of these openings, if any, can also be left for the compliancestage of the proceedings.Under these circumstances, we shall orderthe Respondent to offer those employees listed on Appendix A at-tached hereto, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityand other rights and privileges, dismissing, if necessary, all employeeshired since the commencement of the strike. If there is not then suffi-cient work available for the remaining employees and those to beoffered reinstatement, all available positions shall be distributed amongthem without discrimination against any employee because of con-'As notedin the Respondent's exceptions,the Respondent Is a New Jersey corporationand not a Connecticut corporationas statedby the TrialExaminer in his IntermediateReport2As therecord,exceptions,and briefsadequatelyset forth the issues and positions ofthe parties,the Respondent's requestfor oral argumentis denied JACOBS MANUFACTURING CO.37,certed activities, in accordance with the system of seniority or othernondiscriminatory practice heretofore applied by the Respondent inthe conduct of his business.The Respondent shall place those em-ployees, if any, for whom no employment is available after such dis-tribution, on a preferential list, with priority in accordance with suchsystem of seniority or other nondiscriminatory practice heretoforeapplied by the Respondent in the conduct of business, and thereafteroffer them reinstatement as such employment becomes available andbefore other persons are hired for such work.We shall also order the Respondent to make whole those employeeslisted in Appendix A against whom it discriminated for any lossesthey may have suffered because of the Respondent's discrimination,by payment to each of them of a sum of money equal to that which hewould have earned as wages from the date of such discrimination tothe date of the offer of reinstatement or placement on a preferentiallist, as the case may be, less his net earnings during said period, thebackpay to be computed on a quarterly basis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289.In view of the nature, variety, and extent of the unfair labor prac-tices committed, the Respondent shall be ordered to cease and desistfrom infringing in any manner upon the rights of employees guar-anteed by Section 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Jacobs Manufac-turing Co., West Hartford, Connecticut, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to reinstate or otherwise discriminating against em-ployees because of their exercise of the right to strike, to self-organization, or to join labor organizations.(b)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW, AFL-CIO, and its Local 379, as the exclusivebargaining representative of all employees of the Respondent Com-pany in the appropriate bargaining unit with respect to rates of pay,wages, hours of employment, and other terms and conditions ofemployment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,UAW, AFL-CTO, and its Local 379, or any other labor organi- 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request bargain collectively with International Union,,United Automobile, Aircraft and Agricultural Implement Workers.of America, UAW, AFL-CIO, and its Local 379, as the exclusiverepresentative of all employees in the appropriate unit, and embodyany understanding reached in a signed agreement.(b)Offer to all employees listed on the attached Appendix A, im-mediate and full reinstatement to his or her former or substantiallyequivalent position, without prejudice to his or her seniority or otherrights and privileges previously enjoyed, in the manner set forth inthe section of the Decision and Order entitled "The Remedy."(c)Make whole each of the employees listed on the attached Ap-pendix A, for any loss of pay they may have suffered by reason ofthe discrimination against them in the manner set forth in the sec-tion of the Decision and Order entitled "The Remedy."(d)Preserve and, upon request, make available to the Board or-its agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to analyze the amounts of backpay dueunder the terms of this Order.(e)Post at its plant in West Hartford, Connecticut, copies of thenotice attached hereto marked "Appendix B." 3 Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to be sure that said notices are not altered, defaced,.or covered by any other material.(f)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." JACOBS MANUFACTURING CO.APPENDIX A39Anderson, ArthurGibilisco, SalvatoreMorrow, CharlesAppruzzese, PhilipGilberto, CarmeloMascola, DanielAyers,WesleyGiulini, BrunoMassenberg, ElvinBack, JohnGodlewsky, HenryMarci, JosephBeaupre, EdwinGordon, MorrisMartin, EdwardBeaupre, LionelHaberski, JosephMay, VincentBedore, EdmondHalenda, BenjaminMazzarella, RalphBobrow, JackHamilton,WilliamMcCrary, ReubenBroawski, TheodoreHarker, MichaelMcGarrah, CurlieBostleman, LenaHart, DouglasMiano, AnnaBotticello, CharlesHavron, JosephMiano, SalvatoreBotticello,MichaelHeap, HaroldMichaud, BenjaminBramande, JeanHewitt, TeresaMichaud, ClaudiaBramante, SalvatoreHull, LawrenceMichaud, LeviteBraun, RobertHultgren, HarryMigliore, ThomasBressan, IdaJanse,HankMillman,WilliamBressan, JohnJavarauckas, FrankMisseri, SantoBujak, StanleyJednorowicz, SophieMitchell, GeorgeCalabrese,HelenJeske, AlbertMontana, LaurettaCappa, FrancisJohnson, BrorMoore, HoraceCarrier, JeanJohnson, OrphaMoriarity, James^Cervera, SalvadoreJohnson,WiltonMotolo, VincentChester,WalterJunno, SamuelMullen, JamesChurch, HowardKhaghigian, JohnNastos,Michael,Ciccaglione,GeorgeKoonze, EdwardNelson, NilsCiccaglione, RobertKowarik, JosephNewfield, JohnComeau, JosephKrukoski, BernardNorbut, AlbertCope, EdwardKurkul, EdwardNordmark, MargaretCormier,WilfredLaiuppa, JosephNovellino, John,Crombie,WilliamLang, GladysNovellino, Joseph,Czepiel, JosephLann, GustaveOdelius, OscarDaniewicz,WalterLapointe, PeterOdelius, SveaDecorleto, BlacieLatina, AnthonyOhanesian, BergDeproto, SebastianLeclerc, LouisOuellette,NormanDias, SilvanoLee, DarnellaOwen, GeorgeDickinson, CharlesLepine, LouisPappalardo, DominickDidonato, CarmeloLevesque, GastonParo, Albert(Gerry)Lindholtz,WernerPaulauskas, AlbertDignoti, PaulLionelli,VincentPauski, EdmundEmanuelson, AxelLisella,NedPeltzer,HermanFerraris,HenryLittle,WalterPepin, HomerFesta,MichaelLitwin, EdwardPestritto,RosarioFiengo, FerdinandLongden,WarrenPetrauskas,MykolasFoley,WilliamLore, EpifanoPillion,KathleenForbes, ElizabethLukman, Stef anPoitras,AlbertForccuci, JosephLundberg, VictorPoitras, JamesFraini, NicolaLundeen, GunnarPollard, EdwardFranzo, SalvatoreMadigan, JohnPreston, SarahFrench, EugeneMagner, DonaldPuzzo, SebastianFriberg, GeorgeMagnotta, AnthonyQuinlivan,WilliamGarilli,CharlesMalm, SigridRacine, ErnestGerundo, RitaMarotta, JohnRamsey, Raymond 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDRavizza, AndrewSchubert, OttoThone, MartinRegan, MartinSeymour, JuliaThorstenson, AnnaRinaldo, JamesShook, JohnThorstenson, JohnRoby, MarcelShook, PeterTozzi, PeterRoman, WalterShugay, StephenTranchina, FrankRoussell,AdelardSinisgalli, JosephTraska, MichaelRowe, JohnSmith, OscarTrymbulak, JohnRucci, AnthonySobol, RomanTurner,WaymanRussell, PercySouza,MaryValentine, JohnSales, JamesStatley, ThomasValeski, StanleySantomasso, MichaleStanford, LouieVallera, JosephSantomenno, MartinStarses, FrankVendetti, CarmellaSanzo, VictorStepien, FrankViera, EdwardSargis,AsisSwan, EldonWeinstock, JacobSargis, JackSwenkowski, HenryWilen, CarlSaur, ErnestTavashanjian, MichaelWood, EdwardScavullo, AnthonyTemkin, JosephWoodman, EdwardSchofield, EarlThompson, CharlesZielenski,AnthonyAPPENDIX BNOTICE TO ALL EAIPLOYEEsPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership by any of our employeesin International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, UAW, AFL-CIO, orin its Local 379, or in any other labor organization, by refusingto reinstate or in any other manner discriminating against ouremployees in regard to their hire, tenure of employment, or anyother term or condition of employment, except as authorized bySection 8 (a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form, join, or assist any labor organization, to join orassist InternationalUnion,United Automobile, Aircraft andAgricultural Implement Workers of America, UAW, AFL-CIO,or its Local 379, to bargain collectively through representativesof their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the National LaborRelations Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959. JACOBS MANUFACTURING CO.41WE WILL, upon request, bargain collectively with InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW, AFL-CIO, and its Local 379, as theexclusive bargaining representative of all employees in the fol-lowing bargaining unit with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.The appropriate unit is :All hourly rated production and maintenance employeesbut excluding executives, general foremen, foremen, assistantforemen, watchmen and guards, office employees, count sta-tion clerks, timekeepers, cafeteria employees, medical em-ployees, and temporary employees and employees with au-thority to hire, promote, discharge, or discipline, and allsupervisors as defined in the Act.WE WILL offer to the employees who were unlawfully refusedreinstatement at the end of the strike in June 1961 immediate andfull reinstatement to their former or substantially equivalent po-sitions, without prejudice to their seniority and other rights andprivileges, dismissing, if necessary, all employees hired since thecommencement of the strike, and we will make them whole forany loss of earnings they may have suffered as a result of thediscrimination against them.All of our employees are free tobecome, remain, orrefrain frombecoming or remaining members of any labor organization.JACOBS MANUFACTURINGCo.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston 8, Massachusetts, Telephone Number,Lafayette 3-8100, if they have any questions concerning this noticeor compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge filed on December5, 1960,on behalf of International Union,United Automobile, Aircraft and AgriculturalImplementWorkers of America,UAW, AFL-CIO, against Jacobs ManufacturingCo., herein called the Companyor the Respondent,the General Counsel issued a complainton March 30, 1961,alleging that the Respondent had engaged in unfairlabor practices affecting com-merce within the meaning of Section 8(a)(1) and(5) and Section2(6) and (7)of theNational LaborRelationsAct, 61Stat. 136, herein called theAct.TheRespondent filed an answer denying the commission of any unfairlaborpractices. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDA hearing was held in Hartford, Connecticut, before Trial Examiner Thomas A.Ricci on various dates between May 1 and July 18, 1961.All parties were repre-sented by counsel and were afforded full opportunity to examine and cross-examine-witnesses, to introduce evidence, to present oral argument, and thereafter to file'briefs as well as proposed findings of fact and conclusions of law.Briefs have beenreceived from all parties.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Connecticut corporation with its principal office and place,of business in the city of West Hartford, in the State of Connecticut, where it isengaged in the manufacture, sale, and distribution of chucks, work holder chucks,drilland tap chucks, lathe collet chucks, and related products.The Respondentalsomaintains and operates a plant at Clemson, South Carolina, and is a whollyowned subsidiary of Chicago Pneumatic Tool Co. In the normal course of itsbusiness the Respondent causes large quantities of materials used by it to be pur-chased and transported in interstate commerce from and through various Statesof the United States other than the State of Connecticut and causes substantial-quantities of said products to be sold and transported from its plant in interstatecommerce to States of the United States other than the State of Connecticut.Duringthe past 12 months the Respondent has manufactured, sold, and shipped from itsWest Hartford plant finished products valued in excess of $50,000 to points outsidethe State of Connecticut. I find that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to exercise jurisdiction herein.II.THELABORORGANIZATIONSINVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, UAW, AFL-CIO, and its Local 379, herein together referredto as the Union, are labor organizations within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBargaining Unit and Majority StatusThe complaint alleges and I find that all hourly rated production and maintenance'employees at the Respondent's West Hartford plant, but excluding executives, generalforemen, foremen, assistant foremen, watchmen and guards, office employees, countstation clerks, timekeepers, cafeteria employees, medical employees, and temporaryemployees and employees with authority to hire, promote, discharge, or discipline,constitute a unit appropriate for the purposes of collective bargaining within the-meaning oftheAct.'The parties also stipulated and I find that at all times material herein InternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of Amer-ica,UAW, AFL-CIO, and its Local 379, were the exclusive bargaining representativeof all the employees in the bargaining unit above described.Total PictureThis proceeding is the aftermath of a disagreement between the Union and theRespondent when they attempted to negotiate renewal of their last collective--bargaining contract in 1960.The Union was the bargaining agent for the produc-'The unit description set out above conforms precisely with the unit coverage of the1959 collective-bargaining agreement between the Respondent and the Union, which ex-pired in the fall of 1960.The only question raised by the Respondent in its answer andat the hearing with respect to the appropriate unit involves a running dispute with theUnion with respect to "working foremen," an issue not involving a precise classification ofemployees but rather disagreement in past and present bargaining as to whether particularcategories do supervisory work or notConcededly the Union represented, at the time ofthe events under consideration, a majority of the overall unit, regardless of whether thedisputed category be counted or not I therefore deem resolution of the proper unit place-ment of working foremen immaterial and unnecessary to solution of the true Issues raised.by the complaint. JACOBS MANUFACTURING CO.43tion and maintenance employees for upwards of 20 years, with conditions of em-ployment always codified in detail in successive contracts; the last agreement coveredthe period October 1959 to September 15, 1960.The parties exchanged writtenproposals and 16 or 18 conferences took place before the old contract expired; ex-tended discussion of the merits of the various demands took place.The Unioncalled a strike on September 16, and all 211 employees covered by the contract quitwork.Discussions were resumed late in November and from then through April1961, 16 additional meetings took place, without agreement ever being reached.The heart allegation of the complaint is twofold: first that the Company did notbargain in good faith during these conferences, and therefore "refused to bargain"in violation of Section 8(a)(5) of the Act; second, that the Union called the strikewhen it did to protest, and because of such illegal conduct by the Respondent.Alogical extension of this charge-also precisely alleged in the complaint-is that,in consequence, the work stoppage was an unfair labor practice strike as distinguishedfrom an economic test of strength.For many months not I of the 211 strikers returned to work, although the Com-pany resumed operations shortly after September 15, 1960, by hiring replacementsfor the old employees.On June 18, 1961, while the hearing was in progress, theUnion abandoned the strike and virtually all the employees who had struck madeunconditional offers to return to work.By this time the Company had hired and'had in its employ approximately 15,5 production and maintenance employees.In its answer the Respondent denies that its bargaining was carried on in bad faith,or that it ever failed to honor its statutory duty to bargain with the Union, as thatobligation is spelled out in the statute.Affirmatively, at the hearing, it asserted thatthe dispute between the parties was always an economic one, that the impasse reachedin September 1960 resulted from the parties' inability to compromise their conflictingviews as to proper conditions of employment, and that therefore the purpose of thestrike was to coerce the Company to accept the Union's economic demands.It disputes the assertion of strike objective to protest any illegal conduct by theRespondent.Consistent with this position the Company viewed the persons it hiredto replace,the strikers as permanent employees and so advised the Union during themeetings and conferences that took place after September 15. Still adhering to thisview when the strike was abandoned the following June, the Respondent refused to,dismiss the replacements to make way for the returning strikers, and it thereforeput back to work only about 10 or 11 of them, these to the only jobs that were thenvacant according to its asserted needs of the moment.On July 12, 1961, the General Counsel moved, and was permitted, to amend thecomplaint by adding the allegation that by its refusal to restore all the returningstrikers to work the Respondent discriminated against them in violation of Section8(a)(3) of the Act, at least with respect to such number of them as later investiga-tion, at a possible compliance stage of the proceeding, might reveal could have beenused in the light of what total amount of work or jobs were then available. It wasconceded by all parties that the allegation of illegal refusal to reinstate a largenumber of strikers would have merit or would fall entirely depending precisely uponresolution of the earlier allegation that the strike was or was not an unfair laborpractice strike.As will appear in detail below, the alleged bad faith of the Respondent is to beseen, according to the General Counsel, in events occurring both before and afterthe strike.Among the poststrike incidents stressed is the Respondent's demand, firststated on November 9, 1960, that all striker replacements should enjoy "superseniority" vis-a-vis the strikers.Relying upon the Board's recent decision inErieResistor Corporation,132 NLRB 621, issued after the close of the hearing, theGeneral Counsel now urges the further contention that, even assuming the strikewas an economic one at its inception, it was converted to an unfair labor practicestrike on and after November 9, 1960, because of the Respondent's illegal "insistence"upon the superseniority clause. In this posture of the case, the General Counselcontinues, as a minimum, those replacements who were first hired after November 9,should have been displaced by as many returning strikers as could do their work thefollowing June.The Government's Theory of the CaseThe Respondent is charged with having violated Section 8(a) (5) of the Act, andtherefore the complaint necessarily alleges in so many words that the Company"refused to bargain" with the Union.Actually, the assertion is not literally true,as the General Counsel of course concedes.The Respondent met with union rep-resentatives and the parties discussed at great length a number of matters in disputebetween them; indeed, there were no less than 16 such meetings before the strike,and about 16 thereafter.The true allegation of the complaint is that what meeting 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDand talking the Respondent's agents engaged in was all inspired by an underlyingmotivation to remove the Union as an effective bargaining agent on behalf of theemployees in the plant, or by a pervasive bad faith in its dealings with the Union.As originally phrased, the complaint generalizes that the bad faith is revealed inthe facts, among others, that the Respondent "made no sincere effort to reach agree-ment," "shifted and altered its bargaining position," adopted "an immovable posi-tion regarding the issues," and "made extreme, harsh, and retrogressive proposals."Repeatedly at the hearing and again in his brief, the General Counsel made clearthat under his theory of the case the illegal conduct is not to be seen in particularacts, specific positions articulated, pinpointed demands during the conferences, orindividual proposed changes in the old contract.According to him, it is the "totalcircumstances," "the overall picture," every word uttered and everything that wasdone, that, collectively viewed in their totality, support and require an inference oflatent and ulterior intent to reject the principle of collective bargaining entirely.TheUnion, in its brief submitted after the hearing, points to a number of particular de-mands made by the Company, and certain acts by it, as constituting"per se"viola-tions of the Act.The Charging Union, of course, may not expand the allegationsof the complaint, a province reserved exclusively to the General Counsel.However,its basic theory also seems to be that the Respondent's entire course of action reallyforms the basis for the "bad faith" essential allegation of the complaint.With such a broad base to the General Counsel's theory of the case, justice requiredthat the Union's principal spokesman at the bargaining conferences, and main wit-ness for the Government, be given every opportunity to relate the negotations to thelast detail.Necessarily the counterpart witnesses for the Respondent were affordedlike privilege.More, as the very nature and extent of the contract proposals ad-vanced by the Company were attacked as in themselves revealing union animus, thesame broad latitude was given the Company to prove, if it could, economic explana-tion and justification for its varied proposals.Therefore,much testimony wasreceived and innumerable documents were placed in evidence respecting the Com-pany's past factory experience both with production problems and employee behavior.In the guise of relating the conference conversations, inevitably the long recitals ofthe three principal witnesses-Marci, president of the Union Local, England, indus-trial relations director, and Dolaher, company industrial engineer-included not onlytheir recollections of what was said but also extended apologies for their positionsrespecting the substantive contract clauses in dispute. In large measure the testi-mony of all three of these witnesses reflects no more than argumentation respectingthe merits and failings of the opposing positions taken in the course of the bargaining.In the very nature of the trial of an issue of this type-good or bad faith revealedover a period of time-many remote and detailed facts may be literally relevant butmaterially insubstantial.A Trial Examiner's Intermediate Report in the establishedscheme for the administration of this statute would serve little purpose if it reiterated,for purposes of appraisal, every detail of testimony and exhibitsIn this instancesuch a procedure would be tantamount to a restatement of the record in its entirety.,Ibelieve, instead, that the proper function of an Intermediate Report is to set outthe salient facts, to appraise in detail the truly substantial and material elements ofboth the complaint and the affirmative defense, and to focus attention upon the funda-mental positions of the conflicting parties and the real issues that kept them apart andeventually brought on the strike.This is not to say that the incidental and minorissues are not to be considered. In appraising this record and reaching my con-clusions on it I have evaluated all the disputed matters, as well as the attitudes re-flected on both sides by the running commentaries of the negotiators.FactsAmong the principal facts upon which the allegation of bad-faith bargaining-rests are the nature and extent of the contract change proposals presented to theUnion by the Company. Intelligent appraisal of the main issue therefore requiresan understanding and appreciation of the character and extent of the changes whichthe Company wished to make in the contract. Because the last contract was the endresult of years of negotiations and many detailed changes in phraseology that re-sulted from successive negotiations over many years, the agreement due to expirein September 1960 was a very detailed document extending over 60 pages in aprinted booklet.The last preceding negotiations, in the year 1959, had centeredupon the establishment of a new wage incentive system requested by the Com-pany.This new arrangement, which the Company at that time prevailed upon theUnion to accept, became a supplement to the prior contract and covers 20 of the60 pages of the 1959-60 agreement.The first 40 pages, covering in detail the usualprovisions relating to conditions of employment found in collective-bargaining JACOBS MANUFACTURING CO.45.agreements, are an untouched renewal of the preceding contract which expired in1959.As to all the detailed provisions there contained, including a precisely detailed.grievance and arbitration arrangement, apparently the Company saw no reason toinsist upon any changes whatever in 1959.In the spring of 1960 the Company turned the entire matter of negotiating anew agreement over to Noel England, who was hired as industrial relations directorduring 1959 while the negotiations for that year were in progress.England testifiedthat the responsibility for preparing what demands the Company would make in1960 were placed primarily upon him, that he conferred with various productionsuperintendents, that he studied contracts in effect in other companies, and that hereviewed the Respondent's history with the Union as reflected in its ancient records.In consequence of his studies he wrote up a complete revision of the entire newcontract.The document he asked the Union to accept at the inception of negotia-tions consists of an agreement over 40 pages long, integrates the incentive wagesystem-including a number of changes within it-into the single contract, andrearranges the substantive agreement with constant cross-references among the ar-ticles into a totally new code of conditions of employment.The agreement as hewrote it does not follow the format of the expiring one; articles which appearedas separate provisions before in some instances were merged into others; articlesunder new subject headings are created; cross-references from article to article de-part in many instances from the previous arrangement. It is virtually impossibleto compare the old contract against the new proposals in parallel structure so asclearly to see or appreciate the changes and innovations made in England's proposedagreement.England made substantial changes in virtually every substantive element of thecontract.These changes ranged from multitudinous minute alterations in phrase-ology to fundamental variances in the most significant elements involved.Andinmany instances the substantive changes reflected in certain new articles took onadded meaning in terms of further changes that had been made in related articlesin other portions of the agreement.For an understanding of each of the changesin the new contract, it would require either painstaking reading of the entire 3,500pages of transcript-the oral recitations of the two principal negotiators-or a studyof the over 280-page analytical chart and analysis prepared by counsel for theCharging Union and submitted as an attachment to his brief.Careful study of the discussions that took place during the bargaining conferencesas revealed in the unfolding story at the hearing, and review of the company pro-posals as revealed in the original revised contract and the changes in those proposalsmade at later dates, shows that the resultant disagreement centered in two majorareas.Other matters, while no less the subject of disagreement, appear on the basisof the total record as of lesser importance or ancillary by contrast.The two princi-pal subjects appear to have been (1) revisions in the method for establishing pro-duction standards under the wage incentive system, together with a new conceptof what work by an individual employee would be considered adequate and satis-factory performance at various levels, and (2) the manner and means wherebythe union representatives could speak on behalf of the employees during the lifeof the agreement and process grievances on their behalf.The Company's ProposalsProduction standards and wage incentiveTo appreciate the nature and extent of the new proposals relating to productionrequirements and wage incentive a word of history is required.Before October 1,1959, there was in effect a time-study or production standard method of paymentfor certain categories of employees.This was essentially a stopwatch method ofevaluating worktime and motion; at that time there was a ceiling upon the earningsof any operator; what was then called standard performance, having been achieved,additional production went unpaid. In the 1959 contract a new wage incentivesystem called MTM (methods time measurement) was instituted; this was the de-tailed system which, as a supplement to the earlier collective-bargaining agreement,became part of the 1959-60 renewal. The record shows clearly that the major issueof discussion in 1959 was the Respondent's desire to institute this new system; allparties conceded the Respondent's purpose at that time was to achieve greaterproductivity in the plant, increase the work output of the individual employees, andprovide for a fuller 8 hours of work daily.A significant change made at that timewas that the ceiling upon earnings was removed.Standard production requirement, or 100 percent performance, under the MTMsystem by an employee, is established in a very technical, scientific way for every 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparate operation.There are many factors used in the mathematical calculationof this standard; these include basic data obtained from visual observation, measure-mentand appraisal of very detailed body motion of theoperator,certain numericalpercentages for personal, fatigue, and delay allowances, and what came to be knownas further "add-on" percentages.The last elements-the add-ons-arevariable ad-justments calculated to relax the rigidity of the mathematical evaluations andthereby indirectly permit a loosening of the concept of fair work performance-ornormal pace-required of the human being.All these numerical factors were pre-cisely set out in the 1959 agreement as integral parts of the then proposed MTMsystem.The incentive aspect of the plan consisted simply of the fact that in anygiven instance where an employee performed at a production rate in excess of the100 percent standard production requirement, his earnings would be increasedprecisely in accordance with his increased production output.Thus the systeminvisaged that any operator who applied himself more diligently and with greaterefficiency or attention-perhaps used less time for personal need, fatigue, and delay-would earn more money per hour or per day or per week because his actual outputof work would be in excess of the "standard."The first MTM standards were announced and put in effect in January and Feb-ruary 1960.The contract provided MTM should apply only to certain limiteddepartments that year.As the spring progressed more and more precise standardsfor varying operations were established.The Union filed grievances, pursuant tothe grievance procedure then in effect, on virtually each of the almost 200 suchstandards.In some instances the MTM standardson anold operation resulted inincreased production requirements of as much as 100 percent, in others somewhatless, and in only a few a little bit below the prior standard requirement.As preciseand detailed as the MTM contractual provisions were they nevertheless permitted,in the time study and measurements made, consideration of an individual or personalconcept of pace, or what should be the normal operating speed of an employee.The fundamental disagreement that underlay every one of the grievances was whetherthe standards as established by the Company's industrialengineersconformed withthat "fair," "normal," or correct concept of "pace" intended, in the contract as awhole.The Company felt that the pace at which employees worked prior to thenew system had been too slow as a whole; the Union kept arguing that the judgmentof the Company's time-study men was abnormal,excessive,and created a "sweatshop" condition?The parties agreed at one point during the 1959-60 agreement to process twoof these many grievances to arbitration.They agreed to this procedure becausethey recognized that there was at least some similarity in the underlying questionsof many of the grievances and that resolution of these two would serve as guidesfor resolving many others.As Stoner, the president of the Company, said: "wewill abide the outcome of these."The first arbitration decision was received inJuly and the second on September 14, the day before the contract expired.Mean-while, the employees covered by the many MTM production standards in effectcontinued to work, albeit under protest, while being paid at rates which they andtheir representatives protested were not in accordance with the contract, or not fair.In the teeth of this universal dissatisfaction among the employees the Companyproposed, in its 1960 contract revisions, a number of changes both in the mathe-matical formulas constituting the MTM system and in the application of the systemto the employees.Again, as in 1959, the employer's announced purpose here wasto compel greater work performance or output by the employees.The changes inthe system were many, but the principal ones were the following:1.Extend the MTM system to additional existing departments and to new onesto be created.The Company had recently moved some of the production workperformed at the plant to a new plant in Clemson, South Carolina, with consequentreduction of the employee complement. It had also announced that a new lineof products was to be made at Hartford and that this new line would so expand asto become the principal product of the plant. It proposed extension of MTM todepartments not previously affected, and to all new ones to be required for thenewproduct lines.-2.Eliminate totally some of the add-on percentages of the existing MTM systemand reduce a number of othersHere, the Company proposed eliminating entirelythe overall 10 percent add-on which had softened the impact of prior standards;2 The Respondent's industrial engineer testified that the pace, not reduced to writ-tng " . . was an effort, requirement, or tempo that the people had to work at . . . ' Heconceded all this was "a mental arrangement." JACOBS MANUFACTURING CO.47italso proposed reducing three critical factors-the percentage allowances relatingto personal, fatigue, and delayed allowances.The declared purposes of these.changes was to require greater production output for what would continue to becalled "standard," or 100-percent performance.3.Wherein the past achievement of 100 percent standard production wasdeemed satisfactory work under the contract, henceforth satisfactory performancewould require achievement of the incentive potential of each operation as establishedunder the revised MTM system.While the company representative did not pre-cisely state in the proposal what percentage over 100 would be deemed satisfactory,generally the position was that it should be 125 percent.The Union called this a"forced incentive" requirement, and the Company conceded the characterizationto be accurate.4.The time within which employees transferred to the different operations, orassigned to vacancies created, or placed on other operations for short periods,must achieve this new concept of "satisfactory" performance was appreciablyshortened in a number of substantial respects.5.Apart from all other provisions of the contract, the Company proposed: "Itisunderstood that the Company has and retains the unquestioned right to revisejob evaluations both up and down at its discretion when changes in the job contentwarrant changes in evaluation."6.The Company proposed that it be contractually given the right to disregard anyproduction standard established pursuant to the contract when signed and to payinstead according to "ability, versatility or record."This section 12 of its incentivestandards article is set out verbatim below under Analysis.In the course of the 16 bargaining conferences before the strike on September 15,1960, the company spokesman relented on some minor details of the foregoingproposals.The changes were slight and of little substance.Essentially the Com-pany never withdrew the substance of any of the foregoing proposals.The grievance proceduie and union representation of the employeesOn the direct mechanics of the grievance procedure the Company proposed thesechanges:1.The prior three-step method was reduced to two steps, step A to the foreman,and stepBdirectly to England, the industrial relations director.2.All grievances must be filed within 10 days of the provoking cause; in the pastthere had been no time limit for filing grievances under the MTM wage incentivesystem; the Company later conceded 30 days for MTM grievances.At the firststep the foreman to have 5 working days to respond to the grievance, where hepreviously had only I working day.After the foreman's decision the Union mustappeal wtihin 5 days or be foreclosedAt the second step the industrial relationsdirector to have 15 days within which to respond after a conference, instead of the2 working days allowed before; again after his decision the Union must appeal furtherwithin 5 days or be foreclosed.3.On appeal from the foreman to the industrial relations director the Union mustsubmit a written statement of the basis for its appeal in advance of the conference.4.Grievances involving the union-security provision of the contract must startwith step A at the foremen's level; in the past those grievances went directly tohigher management officials.5.Grievances arising under the wage incentive system must be by separate model,and not by operation,which could encompass work performed on a number ofmodels.Under the 1959-60 contract a number of grievances had been submittedand were considered by grouping a number of models because of the similarity inthe operation.Virtually all grievances filed and considered during the prior yeararose directly from the wage incentive system problem.An additional number of changes involved directly the representatives whomthe Union could use in the grievance procedure and who would be recognized by theCompany during the following year.Because the MTM system was very technicaland new, the Company had agreed to train and did train in that system two unionrepresentatives-these called TSR (time-study representative) men.For this pur-pose the Union had selected Marci, its president, and Viera, its vice president, whotogether served in this special capacity during the 1959 contract and were the princi-pal spokesmen in processing the grievances and two arbitrations.The 1959 contractalso recognized eight union representatives or committeemen,gave them super-seniority, and provided that what time they spent on active grievances-both floorinvestigation and office conference-would be paid for by the Company.In this area England proposed the following changes: 48DECISIONS 01' NATIONAL LABOR RELATIONS BOARD1.The number of recognized union representatives-including officeis, com-mitteemen, or TSR men-to be reduced from eight to six; the number of union:representatives thus accorded superseniority to be reduced accordingly.2.TSR men no longer to be permitted to function in any other union office orstatuswithin the grievance procedure or day-to-day dealing with the Company.TSR men in the future to be trained at the expense of the Union. Compliance withthese demands would necessarily have meant either removal of Marci and Vierafrom umon office so they could continue to represent the employees on the technicalquestion of the wage incentive system as TSR men, or training, at union expense, ofadditional representatives in the intricacies and complexities of that system.3.Union representatives to be paid for time spent in processing grievances onlyfor such duties performed "in office conferences"; under the prior contract theywere paid for time in office conferences as well as floor investigation work. Inlatermeetings, but still before the strike, the Company changed this proposal andrepresentatives collectively in processing grievances in any given month.Duringthe 12 months preceding the negotiations the average time used for such grievance,handling and paid for by the Company was about 40 hours monthly.4.At grievance procedure meetings the employee to be privileged to be presentonly if the Company so requested In the past he had a contract right to be presenteven if the Union wished him, and he was paid in either event. The Company laterchanged this proposal to provide he could be present if either party wished him butthe Company would pay only if it requested the employee.5.No grievance could be advanced by the Union unless it bore the signature ofthe employee or employees involved. Such a provision appeared in the 1959 con-tract but had not always been enforcedChanges in the arbitration procedure1The Company struck the word "applicability" from the coverage of both thegrievance and the arbitration provisions of its proposals; in the earlier contract thegeneral grievance article covered "meaning, interpretation, or application of anyprovision," and the same all inclusive phrase appeared in the arbitration provisionrelating to the incentive wage questions.32On some of the standards to be established under the incentive system the rightto go to arbitration was deleted.3.Only one issue could go to arbitration at a time; in the past there was no suchlimitation upon an arbitration procedure.One arbitrator could not take on anotherissue or grievance until he had completely disposed of one; again this was a newlimitation.The cost of arbitration must be borne by the losing party; in the pastit had been shared equally by both under the contract.4. If any party raised the issue of "arbitrability" in the course of the arbitration.proceeding, the proceeding must be suspended while review on that limited questionwas had before the State Court of Connecticut. In the past, the question of arbi-trabilitywas raised and at times disposed of by the arbitrator, in the usual mannerof things, with redress to either of the parties based upon established law.5The Union, or its TSR men, for the first time would be obligated to place inthe hands of company representatives, at least 5 days in advance of the arbitrationhearing, "all data collected" in connection with the matter to be arbitratedFailureto place such material in the hands of the,Company would foreclose the Union frompresenting any added material to the arbitrator.No comparable limitation wasplaced upon the Company's freedom to submit any and all material it wished.Other aspects of the union representation1.The Union must pay the cost for printing the contract for distribution to theemployees. It had never before had this burden2.The Company demanded a complete no-strike clause and never deviated fromthat proposal.3There was conflicting testimony as to whether or not when the 1959 agreement wasnegotiated the parties agreed orally that the word "application" ss,uld be considered asalso extending to the general aibitration provision in the old agreementEngland deniedthere had been Such an agreement, and Marci, on behalf of the Union, said that sucharrangement remained oral only to avoid it full reprint of the 19,58 contract, which other-wise was renewed without changeThe parties having agreed to permit the precedingcontract to remain unchanged in 1959, 1 do not believe this vague testimony suffices towarrant a finding at variance with the printed agreement. JACOBS MANUFACTURING CO.49Additional economic demands1.Night-shift differential payment per hour to be reduced; paid lunch periodduring night shitt to be eliminated.2.All vacation benefits to be denied any employee who worked less than 1,700hours per year; calculation of vacation benefits no longer to take into considerationovertime earnings during the year.The 1,700-hour requirement was laterwithdrawn.3.On seniority rights, the number of exempted departments to be increased bythe addition to that exempted category of additional presently existing departments,and by further exclusion of new departments it was contemplated would be estab-lished soon. In the exempted departments, both in the past and as now contemplated,the element of skill and ability was the prime retention consideration, and onlyamong equals would time with the Company be an important factor. In the so-called "seniority" departments, competent performance entitled an employee topreference if his time with the Company was longer.The proposal also requiredthat additional grades of employees-within any department-be transferred fromthe seniority group to the nonseniority elements.4.Newly hired employees to be considered "probationary" a greater number ofweeks than in the past; further, even as to them, the Company would no longer berequired to consider arguments of the shop committee with respect to its treatmentof probationary employees.5.The period of time during which assignments or jobs would be consideredtemporary considerably extended, with provision to the Company to fill such jobsat will, either from the existing complement or from outside the plant; the Companywas to have "complete freedom" in placing people on these jobs.6.The Company had long accused the union agents of having required manage-ment to molly-coddle physically disabled employees and had repeatedly announceditdeemed perhaps a majority of all the employees "handicapped " In justificationof its severe economic demands it most often advanced this "problem of the handi-capped" as the real basis.When the Union expressed a willingness to cooperate-perhaps with impartial physicians to decide-where real physical handicap was found,the Company offered a new section in its contract proposals whereby it would at-tempt to find appropriate work for handicapped people or release them outright,the procedure to be used, however, only when the Company "in its sole" judgmentdeemed appropriate.The Demands of the UnionThe Union listed 19 items in its demands for contract revisions.In the light ofthe discussions which followed the following would appear to be the major elementsthere grouped.1.Loosen some of the add-on allowances in the wage incentive formula, as, forexample, increase the personal,fatigue, and delay allowances.2 Increased benefits for hospitalization,surgical, and disability benefits, and alsowith respect to pensions.3.Expand the seniority provisions so as to make a greater number, instead of alesser number,of employees covered by the temporal seniority instead of the elementof skilland ability.4 Increase the amount of grievance time allowed to union representatives to bepaid by the Company.5.Provide that the Company,like the Union,be foreclosed at the various griev-ance steps if it did not appeal or proceed to the next step with respect to any grievancewithin fixed time schedules.Make the questionof arbitrabilityin the course ofgrievance or arbitration a matter of less emphasis,according to established law6.Eliminate the no-strike clause from the contract.Prestrike ConferencesThe foregoing demands were discussed at great length during no less than 16meetings before September 16.Every ramification of the detailed phrases, everyimpact one provision might have on a number of others, the pros and cons both inthe Union's and the employer's interest were expanded upon at great length. Be-cause virtually no single item could be evaluated without giving consideration tomany of the others in the completely rewritten company proposal, no one elementwas or could be disposed of in isolation. Particularly was great emphasis placed bythe union representatives, and recognized by the Company, upon the inherent rela-tionship between the mechanics of the detailed grievance procedure and the complexdifficulties of the wage incentive system.Both sides made extended efforts to con- 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDvince the other of the propriety of its demands.On the question of whether or notthe wage incentive system should be "tightened" up, and employees be forced toachieve greater incentive earnings, the Company brought its industrial engineer,Dolaher, to five of the conferences to explain in greater detail the system it proposed.Dolaher argued from prepared charts and selected reportings from the Company'sproduction records to support the company position.No substantial agreement was reached on the material issues.At one or twomeetings before the strike the Company made some modifications in its demands;some of these were concessions to arguments by the Union. In their totality theseconcessions were very minor in nature and did not go to the substance of the Com-pany's demands, either with respect to production requirements to be imposed uponthe employees, or the many-faceted changes in the Union's right to process grievancesand represent the employeesAs September 15 approached it became clear there would be no agreement on thesubstantial issues that kept the parties apart.The Union struck on September 16 andthe parties never met again until November 9.PoststrikeMeetingsBetween November 9 and May 4, 1961, the parties met and talked again about 16times.They discussed and disputed over and over again the same substantive issueswhich kept them apart in the prestrike conferences. In some minor details the Com-pany offered to make concessions in its multitudinous demands; these involvedchanges in the mathematical formulas of the new MTM method and in the revisedgrievance procedure proposed. In all instances, however, the changes were veryslight and of no really significant importance.As the weeks went by the Company continued to hire new employees and reiter-ating its ,fixed position that these were now its permanent complement.Throughoutthe discussions there then began to echo a hollow note.While the Company neverquestioned the Union's majority representative status, in reality it was speaking ofthe working conditions applicable to upwards of 150 employees not one of whomhad joined the Union. In turn, rejecting the permanent replacement contention ofthe Company, the union representatives were arguing on behalf of its 200-odd mem-bers, not one of whom had abandoned the strike and most of whom the Company,by necessary and clear implication, no longer considered its employees. Indeed whattalking took place after November 9, 1960, could hardly be viewed as coherent col-lective bargaining on the working conditions of "employees" represented by theUnion.As stated above, shortly after inception of the strike, the Company resumed opera-tions with totally new employees.By November 9 it had hired about 100 replace-ments.Because of the changed situation thus brought about, when the parties nextmet on that date, the Company presented the Union with 11 written revisions of itscontract proposals.Some of these involved minor changes in the details of theoverall new MTM system which the Union had refused to accept but which the Com-pany had put into operation unilaterally.The most significant new proposals-those which thereafter altered the very nature of all ensuing discussions-were two.The Company demanded agreement by the Union that all employees hired in placeof the strikers be deemed permanent employees who must not be released to makeplace for strikers who might eventually elect to return; it also demanded contractprovisions granting superseniority to strike replacements over any strikers who mightbe rehired after a replacement had started work.Despite the Union's unqualifiedprotest against each of these two proposals, the Company held firm on them clearthrough the following month of May, when all discussions were abandonedAnalysisAs already explained the merits of the complaint must be appraised in the lightof the total record.Whether England on behalf of the Company approached the1960 bargaining negotiations with a calculated intent not to accord the Union properrecognition as representative of the employees and so conducted himself throughoutthe bargaining negotiations as to effectively deprive the Union of a voice to bereckoned with in his treatment of the employees, is the question of good or badfaith presented here.The Respondent's major assertion is that the real issue whichkept the parties apart and prevented a new contract was the Union's refusal to agreewith the company demand that the employees do more work for their day's pay.And it is true the Union rejected those of the demands which went to strengtheningthe wage incentive system, just as it forcefully rejected fundamentally all England'sdemands.According to the Respondent the greatest indication that this was the JACOBS MANUFACTURING CO.51true dispute is the fact that a great deal of time during the discussions was devotedto the question of revisions in the wage incentive program.As is necessarily true in all collective-bargaining negotiations which present diversi-fied changes in a contract,some items lend themselves to more extended discussionthan do others.The wage incentive system being a very complex formula withmany details involved,inevitably there was much talk about numerical factors,mathematical calculations,veryminute detailed motion evaluations.It does notfollow,however, merely because certain other demands were brief and concise andwere either summarily rejected or discussed only briefly,that they were thereforeless important in the major dispute which developed. Some demands,though brieflyphrased and to the point,may nevertheless be more revealing of the true motivationin the minds of the parties than other more extended paragraphs and complexprovisions.For example,the Company insisted at all times that therebe an absolute no-strikeprovision in the contract,and the Union wished to delete that clause. It is a briefone, and there can be little discussion about its phrasing or what it means.Never-theless, the propriety of the Company's insistence on such a clause and its significancecan only be appraised when viewed against the totality of the overall contract pro-posals which accompanied it.On the other hand,there was very extended discussionabout what came to be referred to as the "bumping"problem.There is no expressprovision literally involving bumping in the extended company proposals.And yetthe ramified seniority variations,rights to assignment to temporary or vacant jobs,claimed incompetence of a great many employees called "handicapped,"are allmatters appearing in other proposed clauses which together reflected the Respondent'sdesire to limit the amount of chain bumping.Merely because the necessary cross-references required,during the many discussions,for each party to score a point onwhy it felt the way it did on these questions may have consumed much of the dis-cussion periods, does not mean that questions of this type were of extraordinaryimportance in the final impasse.As is usual in this type of case, if any single item or demand be considered inisolation it could hardly be said to prove an unfair labor practice,or a violation ofthe statuteper se.England was asked by his counsel to explain his reason for eachand every phrase he changed in the old contract.Some he said he simply found incollective-bargaining agreements of other companies with other unions.Othershe said he inserted"for bargaining purposes only."Some few he showed wouldhave had the effect of undoing adverse decisions in early arbitrations of the Company.Here,however, all the demands must be considered together.The relationshipof one to the other, or of any one to the whole,lends to each an added significanceagainst the main issue of the complaint.England did not ask the Union to agreeto any single one of his proposals and leave the old contract as it was. I thereforedo not appraise the case as a series of unrelated demands and comment on whetherthis or that one was illegal,as the Union tried to argue with an out-of-context selec-tion of cited cases as authority for each argument.In fact, apart from the two mostimportant poststrike demands of permanent replacement and superseniority, wereI to comment on each single proposal I could not place a finger on a single itemand say that in itself it suffices to prove illegality or a determination to uproot theUnion from the plant.Even the sum total of the work effort demanded in thetightening up of the wage incentive system could not in itself serve to prove unionanimus.After all, the work effort demand which the Union called unreasonable,inhuman, sweatshop condition,was acceptable to the strike replacement complementhired later.It does appear that 155 other employees succeeded in earning a livingat those going rates.After the strike,however, there was no union in the plant.It does not appear that any grievances were filed or that the question of unionrepresentation or collective bargaining arose at all among these employees.Before the strike, England was under obligation to deal with the Union concerningemployees working under his new concept of wage incentive standards.Merelybecause another complement of workmen,not shown to have any desire to engagein collective bargaining,was willing and able to work under his unilaterally imposedconditions,cannot serve to make the total demands he placed upon Local 379 proofof good-faith behavior.The total demands presented to the Union must not only be appraised intrinmrcallybut must also be viewed in the light of other conditions,extraneous to the contractdemandsper se,but which bore a direct relationship to their true significance.Thus,the grievance procedure under the expired contract,as applied,had not served toresolve the disagreements that arose between the parties over the wage incentivesystem.All the 200-or-so grievances were still pending when the Company pro.662353-63-vol. 138-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed major revision in the entire representation aspect of the agreement; of theseonly 2 were ever resolved, through arbitration, by the time the 1959 contract ex-pired, 1 of them on theverylast day.And the Company made clear, both beforeand during the prestrike conferences, that the answers which might come fromthese two arbitrations, or from any pending grievances, would only apply to workperformed under the existing contract, and would in no sense serve as guides forconditions of employment after September 15. In the light of this fact, the furtherproposal of making a new contract for only 1 year, this time with a more stringentand more complex grievance and arbitration proceeding, necessarily gave promiseof even fewer grievance or arbitration resolutions in the future than had beenachieved before.A second important collateral fact must also be considered.The MTM systemis so complex a scientific and technical method of establishing wage standards andpaying employees for work, that from its very inception the Company recognizedan obligation to assist the Union to understand it. It was for this reason that theclassification of union representatives called TSR men came into existence, and theCompany even paid for the cost of putting two union representatives through a2-week training course to understand the system.The evidence shows that foreach of the approximately 200 wage standards established under the 1959 contract,there resulted between 12 and 14 separate sheets of basic numerical data in con-nectionwith it.Necessarily, to process grievances and argue the accuracy orunfairness of standards established by the Company under the existing contract,the Union had to study and understand each of these sheets, present its objectionsin the light of this basic wage data, and appeal eventually to an arbitrator on thatbasis.But from the very beginning of the MTM system in 1959 the Companyrefused to give copies of this basic wage data to the union representatives, despiterepeated pleadings.The Company did permit the TSR men to come into the officeof the industrial engineer and see the original timesheets.Every time a unionrepresentative appeared at the office to make copies of or to extract informationfrom these highly technical and scientific resumes, an agent of the Company stoodby showing one sheet at a time.Throughout the bargaining, while these mattersof correct or incorrect wage standards were argued out, the union representativescontinued their plea that the Company make available to them, to take home andstudy on their own time, the basic sheets themselves.And as consistently IndustrialRelationsDirector England refused the courtesy.Indeed, at one of the earlyconferences, the union president appealed to the company president for help in thisarea; the company officer said he could not see why this information was withheld.England quickly silenced his superior on the subject.I am convinced, on the basis of the entire record, that acting through its industrialrelations director, the Respondent approached the 1960 negotiations with Local 379without a good-faith acceptance of the principle of "collective bargaining" as thatterm is defined in Section 8(d) of the statute, that among England's underlyingmotives throughout the long discussions was an objective to remove the Union asan effective representative of the employees, and that he consciously intended thereshould never be agreement between the parties or any contract signed. I thinkthis case falls within the purport of the First Circuit Court of Appeals language inReed and Prince,where it said: "It is difficult to believe that the Company with astraight face and in good faith could have supposed that this proposal had theslightest chance of acceptance by a self-respecting union, or even that it might ad-vance the negotiations by affording a basis of discussion; rather, it looks more likea stalling tactic by a party bent upon maintaining the pretense of bargaining." 4My conclusion rests not only on the nature and extent of the proposed contract, butalso upon other conduct of the Respondent and related facts which bore a directrelationship to the agreement which England always insisted the Union accept.1.One of the most significant collateral facts is the Company's practice of payingthe employees on the basis,of its wage incentive system. It could not be, and itisnot claimed the employees could themselves understand the method used forcalculating what their work requirements, or compensation rates would be fromtime to time as the many operations and models changed.The duty and privilegeof policing the contract rests always, of course, upon the bargaining agent; wherethe contract provides for hourly or piece work the problems encountered by theUnion in processing grievances must be solved by itself, and an employer's desire,in contract modification, to streamline and expedite the grievance or arbitration pro-cedure appears in a certain light.Where, however, the employer chooses a verycomplex, indeed scientific method for wage payments, where it is itself required to'N.L.R.B.v.Reed dPrince ManufacturingCompany,205 F. 2d 131, 139 (C.A. 1). JACOBS MANUFACTURING CO.53utilize the services of professionally trained industrial engineers both to establishthe rates and to defend them in grievance and arbitration,continued insistence uponplacing obstacles in the path of the union representatives'attempts to understandthe system and to persuade the employer or an impartial arbitrator of the merits ofemployee complaints,points persuasively to an ulterior motive.Merely because theemployer is legally free to use so devious and obscure a method for setting wagerates, it does not follow that the fact of its extreme complexity is to be ignored as apertinent element in the employer-employee relationship,the precise area where thecollective-bargaining agent may properly function.This does not mean such anemployer is obligated to assist the Union in its greater than usual problems arisingfrom the nature of the wage system. It does mean that when that employer demandsand insists upon more and more inroads into the Union's freedom of action in thegrievance process, when it withholds information without reasonable explanationto justify the refusal,when it insists upon weighting the day-to-day collective-bargaining process in its favor and to the Union's prejudice,an intent to arrogateexclusive,unilateral control over conditions of employment to itself, to the exclusionof any representative voice by the Union, arises strongly by inference.The Company's appreciation that the employees could not understand,much lessdispute the new MTM system when it went into effect during the 1959 contract isshown by its agreement to recognize TSR men as union agents and even to teach themthe system.This is a local union, limited to the Respondent's employees and totalingabout 200 in membership, all relatively unskilled workmen.They chose Marci andViera, president and vice president,their principal spokesmen, to act as their TSRmen.Despite the many grievances filed, all they succeeded was in achieving finalresolution of only two,one inJuly and the other in September as the contract wasabout to expire.Withthe entirewageincentive system to be revamped accordingto the Company's radical proposals,thismeant that all the remaining grievancesbecame academic, with only the possibility of some backpay abiding their eventualresolution-cold fare reheated.But the true purpose of a grievance procedure isnot to litigate stale claims long after the events;rather it envisages quick resolutionof day-to-day problems and establishment of harmonious relations while the contractis in effect and being administered as a living document.Protesting he wished to expedite the grievance procedure,England insisted noTSR man could thereafter function in any other capacity on behalf of the Unionin its relationship with the Company;he also demanded the Union pay to teachthe MTM system to any other TSR men it might choose to use. The benefits to theCompany would be that Marci would absent himself less from his plater's work ifhe did not continue to occupy a "dual role" as a union representative.To the Union,however, it meant either removing Marci and Viera as TSR men, thereby losingtheir acquired experience and knowledge in the complex system, incurring expenseto school new men, and again starting from scratch with inexperienced personnelto push the complex grievances,or continuing Marci and Viera as the TSR menand thereby losing the benefits of their proven skill and experience as the unionleaders and principal negotiators.2.A second serious handicap placed upon the Union was England's insistence thatless time be devoted to investigating or processing grievances during working hours.Itmust be remembered that virtually all grievances the parties were concerned witharose from the production standards,and understanding of the problems requiredstudy of the operations themselves,rather than argument over undisputed facts andapplication of controversial contract language.England did not expressly proposelimiting the amount of time union representatives could devote to grievance pro-ceedings,but he did demand so many restrictive phrases on this subject in thecomplete revision of the contract that the net effect was to create danger at anytime to union representatives.Thus he wished to cut the paid time; his last offerwas about half the time that had been paid for before,and this included what timewas required for the TSR men to study the great volume of basic wage data sheetswhich they could see in the office but not take home. Further, the committeemenmust check out of their departments,obtain the foreman'spermission,not leavework at any single time for more than one grievance subject,report back personallyto the foreman on each occasion.And to emphasize the strictness of these newrules, the contract was to read that anyone who failed in these details could bedischarged.But even a demand that union representatives devote less of their working timeto union matters would not necessarily indicate union animus had the Company notsimultaneously made it practically impossible for them to look after their just in-terests off the company premises or on their own time.Management likened Marci'sand Viera's visits to the office to copy information from the basic wage data sheets 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the rush traffic at a railroad station.But they adamantly, to the bitter end,refused the plea for copies to take home and analyze on their own time. This casewas not tried on anyper setheory of illegality, and I make no finding that suchrefusal in itself constituted an outright refusal to bargain.But, as the Board hasconsistently ruled, by such a position alone vis-a-vis the union an employer revealshis bad faith in collective bargaining .5Here, coupled with mounting restrictionsupon the Union's freedom in the plant or office and contractual provisions endanger-ing their jobs if the committeemen insisted upon a full privilege to investigate thewage data adequately, the Respondent's adamant refusal of the data sheets, as aminimum, becomes a most potent indication of pervasive bad faith.3.Denial to the Union of full and free access to the wage data also sheds arevealing light upon other changes England insisted upon making in the grievanceand arbitration procedure.The Union was to have only 5 days in which to appealfrom the foreman to step B of the grievance procedure and 15 days from theindustrial relations director to arbitration; complete foreclosure followed delay.Thefactual ground for appealing to step B must be given to the Company in writing inadvance, and could not be expanded in conference later; as to arbitration, any datatheUnion intended to present to the arbitrator must be placed in the Company'shand in advance of the hearing.The Company, on the other hand, was not to beforeclosed if it failed to respond to the grievances at any of its stages within theagreed-upon time, and it was free to submit any data to the arbitrator, without ad-vance copy to the Union, including the very wage data in dispute. If good faithmeans honest and above-board dealings, these proposals, imposing at least a partialshackle upon the union representatives, surely indicate the contrary.4.Even more important, and apart from any element of unfairness betweennegotiators sincerely seeking a workable plan for good-faith recognition of eachother's rights and responsibilities, are a number of other changes England soughttomake on the asserted ground of expediting things, but which necessarily wouldhave had the effect of delaying even more any real solution of future disagreements.And here again it is important to bear in mind that almost all past grievances hadresulted from the MTM system, and that all parties well knew the future ones wouldbe in the same area and probably more in number with the planned expansion ofthat system.The Company insisted that henceforth all grievances must be limitedto a single model, and were not to apply to groups of models, or types of operations;the company representatives were to have 5 days, no longer only 1 or 2, to respondto grievances; no grievance could be filed until the particular standard to be ques-tioned had been in effect 120 hours; and both grievance and arbitration were to belimited to "meaning and interpretation" of the contract language, but no longer toits"application" by the Company.But these changes necessarily would serve tomultiply the number of grievances, delay their processing, and limit their usefulnessas real resolutions of the day-to-day disputes, arising from application of the contractto the wage standards set.More, in the arbitration provisions also England insisted upon changes whichvirtually removed any prospect that the Union's grievances, right or wrong, wouldlead to any answers during the life of the contract.Here too, multiplication of pro-cedures was created; no arbitrator could hear more than one case at a time; no morethan one question would be put to an arbitrator at a time; if the question of ar-bitrability were raised by either party, the arbitration proceeding was to be suspendeduntil the preliminary question was resolved through litigation in the State courts.With experience showing how slow the process had already been and with Englandinsisting that a new contract be limited to 1 year, all the Union could look forwardto if it signed this contract was unending talk, argument, and litigation, with no issueanswered until the contract would no longer be in effect anyway.All this while the Company was also demanding that most of this grievance timebe on the employees' own time, that the cost of arbitration fall entirely upon thelosing party (it had been shared before), and that the Union even pay for printingthe contracts that must be distributed among the employees.Having won, albeitby a small margin, the only two arbitrations that were held under the MTM systemin its first year of existence, and faced with all these complicating and delaying in-novations to be lived with later, it is not surprising that the Union demanded thecontract at least be free of any no-strike clause.But here too the Company wasadamant and never waivered from its insistent demand for a full no-strike provision.5J I Case Company (Reel Island, I71nnois),118 NLRB 520;F. TV,Woolworth Conr-pany,109 NLRB 196, enfd 352 U S 938, reversing 235 F 2d 319 (C.A '9) , V L,RR vOtis Elevator Co. 208 F 2d 176 (C A 2). JACOBS MANUFACTURING CO.55,5. Implicit in the General Counsel's allegations, but not quite as obscured in theUnion's brief, is the contention that the amount of additional work effort the Com-pany was seeking to exact from its employees for what they were to be paid was so"harsh and retrogressive" a demand as to reveal a union animus in the Respondent.This argument presupposes that there is a line beyond which too great economicdemands by an employer transcend the border of legality under this statute.Wheresuch a line would be drawn, of course, defies objective criteria.And it may be thatunder a different set of facts, or "total picture," such a principle may hold true. Iam aware that following the strike the new complement of employees continued atwork under the system as revised consistent with the Company's proposals rejectedby the Union.However, I do not reach that question here and I in no sense basemy conclusion of bad faith on the fact that the proposals eliminated certain softeningallowances in the production standards formula, reduced others, and made an un-specified percentage of bonus earnings-or forced incentive-a minimum require-ment for satisfactory performance at the risk of discharge.Faced with the accusation of excessive work demands, the Respondent introducedmuch evidence intended to prove economic necessity, foreign competition, and un-satisfactory employee production in the past as justification.As I now appraise thecase as a whole I pass over all this testimony and these exhibits; the Respondent wasnot obligated to satisfy the Union, or me, that its economic demands were proper,economically defensible, or business like.Because the touchstone of the defense to the entire complaint is that the Unionstruck only to resist the greater work performance which was demanded, the Re-spondent also attempted to prove that in the spring of 1960, certain employees,abetted by the Union, had engaged in a deliberate holdback or slowdown in theirwork.I find this broad assertion unsupported by the record as a whole.While arguingwith the Union in meetings both before and after the strike, the Company presentedcharts prepared from company records intended to convince that some of the strikershad deliberately held back on their work and that a comparison between the workof some strikers and some later replacements warranted the same conclusion.Theuse of the charts and the talk about them in the meetings served to prove that theCompany's demand for more work was a subject of serious dispute.As proof of whatthe company records in fact would reveal, they are purely secondary evidence, con-clusions drawn from original files not produced in court, and therefore of noprobative value.The Company also placed into evidence detailed specific production timecardsof certain selected employees, reflecting their individual output before the strike, andcomparable records of individual strike replacements.From among the manythousands of such detailed production cards in the Company's records this was ahighly selective choice and therefore of slight persuasion.Moreover, as a com-parison between prestrike and poststrike employees, they also suffer from the factthat the production standards were greatly changed after the strike, some machineswere altered mechanically, work performed by foremen in training strike replace-ments is often reflected in those timecards, and many cards credit employees withproduction which in fact was "scrap" and therefore went unpaid.Of equal signifi-,cance is the fact that while particular timecards produced show in some instancesbelow-standard production, the pertinent departmental averages reveal above-standard performance.The departmental makeout for incentive earnings declinedapace as the new MTM standards were established early in 1960, but this is in partexplained by the considerable increase-in some instances as much as 100 percent-in the hourly piece production standard requirements of the new standards.And forMay, June, and July, 1960, even under the new standards, the departmental averagesran about 115 percent to 119 percent incentive makeout. Indeed, on one occasionafter a number of standards had been in effect forsometime, the Company in aposted notice complimented the employees as a whole for their success in producingunder the new system.And finally, on this assertion of deliberate slowdown by the employees, the 1959contract expressly provided employees could be disciplined for misconduct ordeliberate refusal to work; it also provided for outright release of incompetents.TheCompany never took any steps before the strike to dismiss or discipline any employeefor the alleged deliberate refusal to work.Dolaher, the industrial engineer, said heone day clocked a man who produced 131 percent while being surveyed; Dolahersaid the man produced at a much lower rate both before and after that observation.But Dolaher did nothing about it. In like fashion Zujko, the manufacturing super-visor, testified that a man who usually earns only 107 percent achieved 139 percentone day while the supervisor was watching him. Zujko said be called the man "afirst class goldbricker,"and let it go at that time.There is an established system 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDof warning slips, first served on employees who deserve them and then placed intheir personnel file.The industrial relations director was asked if any employeehad been given warning slips for this type of misbehavior; his deliberate refusal toreply convinces me no employee was ever given such warning.6.An employer's right to specify in the contract its method for establishing wages,however precise and exacting its system may be, I do not think can be questioned.Where, however, the complex system, painstakingly detailed as to objective criteria inextended contract sections and clauses, is simultaneously in other interspersed con-tract provisions rendered so fluid and elusive as to preclude definitive argument basedon the contract later, the resultant total proposal suggests an intent to avoid altogetherany definitive argreement as to wages.Elsewhere in its proposals the Companyasked the Union to agree that "the Company has and retains the unquestioned rightto revise job evaluations both up and down at its discretion when changes in thejob content warrant changes in evaluation "Another express provision demandedwas that the Company should have "sole judgment" with respect to time evaluations.Most significant, however, is section 12 of the proposed article XIII, the major sectiondealing with the proposed revisions in the MTM standards. It reads as follows:The Company agrees to recognize the principle of equal pay for the samequality and quantity of work, regardless of sex, on the same operations where,however, employees individually perform the job content in full including allmiscellaneous manual work; provided further nothing herein prevents discrimi-nation between employees in pay because of material differences in ability,versatility or record, nor will this paragraph prevent an employee who is tem-porarily transferred to a job, or who is put on a job for physical reasons, beingpaid a different amount than is earned usually on the job.During the conferences the union representatives strongly objected to this para-graph in particular,but the Company never abandoned its insistence that it remain.The Union complained that this language made a mockery of the entire preciselyphrased wage incentive system, for, if agreed to, the Company would be free topay employees at will, indiscriminately, with only the ever controversial criteria of"ability, versatility, or record" to be reckoned with.England's response was: "Itmeans what it says."And, I suppose, this proposal too in another context could bea proper demand by an employer. But with this clause as a reserve position avail-able to the Company in any wage rate dispute that might arise, the entire MTMsystem became meaningless as a binding agreement between the parties. In turn,the grievance and arbitration procedures were reduced to a series of empty gestures.In sum, the Respondent was asking the Union to sign a contract which in realitywas not a contract; it engaged in lengthy discussions over the details and fairnessof the many precise numerical aspects of its proposed wage incentive system, andargued without end about the new system's impact upon the revised grievance pro-cedure,while at the sametime insistingthat all of this would not necessarily bebinding upon the Company at all. But if all this language was to have no bindingeffect, if the Employer was to be free to "discriminate between employees," I failto see how the Respondent could be credited with any reasonable expectation thatthe Union would agree with the total proposals. I can only view the inconsistentand mutually exclusive proposals which England put together and always insistedupon, as direct evidence he had no intention of reaching any agreement with theUnion at all.At the hearing England explained that he inserted this section 12of article XIII "for bargaining purposes."The Union, of course, had no way ofknowing which proposals were seriously intended and which were presented forstrategic bartering only.The Company insisted upon them all, and the Union hada right to, and could only view the total conduct of the Company as its affectedproper union representation of the employees.7.Just as section 12 of the incentive wage article is cumulative indication of adesire by England to remove the Unionas aneffective voice in negotiating wagerates or in effectively representing the employees under contract provisions, anotherarticle, first presented to the Union sometime after the initial proposals, points tothe same motivation.An oft repeated contention of the Company in explanationof what it called productivity problems, was that too many of the employees werephysically unable to work adequately; it kept speaking of the problem of the"handicapped "Long before contract negotiations started the union officers pro-tested the Company was exaggerating this problem; they argued the existing con-tract permitted the Company to downgrade incompetents or infirm employees, andthat its failure to take any such steps proved this was not a great issue.As earlyas June 1960 England posted a notice in the plant purporting to detail the debilitatinginfirmities of far more than a majority of the total complement of workers.Asthe discussions proceeded, the Union suggested there be agreement on what few JACOBS MANUFACTURING CO.57truly infirm persons there were, and that something be done to provide for them,or to accommodate the just concern of the Company.To resolve this questionEngland presented the Union with its proposed article XXI-A on September 2, 1961.Here he suggested contract language detailing a procedure under which the Com-pany would attempt to relocate "handicapped" employees on less difficult jobs.Theprocedure was to be outside the regular provisions of the contract; it called forshifting of employees without prejudice to any of them; and ended with expressagreement that whatever the Company did pursuant to this article would not fallwithin the scope of the grievance procedure.An express part of the article pro-posed was that the Company would still retain within its discretion the privilegeof outright discharge for medically unsatisfactory employees and that it would beobligated to apply the suggested replacement procedure only when"in the soleopinion of the Company" such proceeding would not be impractical.I cannot know whether the Respondent seriously expected the Union would agreeto this new article. In the framework of the Respondent's constant refrain thatvirtually all the employees were seriously incapacitated by various handicaps,agree-ment by the Union to this proposal would have removed virtually every employeefrom protective recourse to the grievance procedure.Again I see in this proposalanother effort, whether seriously intended or not, to prevail upon the Union tosurrender virtually all hiring or discharge rights to the Company and to efface itselfas an effective representative of the employees as a whole.8. It is not my intention,and I do not deem it necessary,to detail in this reportevery detail of the Company'salmost countless proposed innovations placing in-creasedwork burdens upon the employees, variously curtailing their previouslyenjoyed seniority or other tenure rights, and in many other small but irritating waysimposing more and more limitations upon the freedom of union representatives toact in their designated capacities.The General Counsel painstakingly argues pre-cisely with respect to a great many of these details;some of them indicate an undueharsh and belittling attitude toward the Union;others do not.My conclusion withrespect to the Respondent's fundamental attitude is a broad one and rests on allof the record.At the first poststrike conference,however, the Company made certainchanges in its demands,and added others, all of which merit special attentionbecause they effectively reflect its underlying attitude towards the Union.On November 9, 1960, the Company demanded that the Union agree in writingthat all strike replacements be deemed permanent employees taking the place ofeconomic strikers,and that all strike replacements must enjoy superseniority vis-a-visany strikers who might ever return.As the General Counsel correctly states inhis brief,from that point on the Company was jousting with the Union towardachievement of a "phantom contract."Indeed,these demands,on which theRespondent never really yielded,made theatrical puppets of all the actors in thesubsequentmeetings-the company representatives reading their script to work-men who could be of no concern to the Union and the Union's spokesman disclaim-ing on behalf of members who had been branded strangers by the Respondent.The charge of unlawful refusal to bargain was filed on December 5, 1960, andthroughout the many meetings held the following 3 monthsthe Companyheld firmto both of these demands.Unquestionably the fundamental purpose was that theUnion thereby indirectly withdraw its charge of illegal conduct against the Re-spondent and surrender any statutory right the strikers might have to return totheir employment within the law.Had the Union agreed to the first of these twoclauses,any attempt to enforce it against returning strikers in the event the pendingcharges prevailed,would have been of no avail.6And, although it may well be thatmere insistence to impasse upon a clause of this type is an unfair labor practice initself, Imake no such finding in this case.I do believe,however, that an employersincerely endeavoring to reach agreement with the bargaining representative ofits employees,albeit in the course of a strike, will not inject so totally disruptive anadamant demand.With the spectre of a contractual blackout of the Union standingbetween the parties, it would exceed the reaches of fantasy to hold that at any ofthemany meetings held after November 9 the Company was extending to thisUnion its statutory right as representative of the "employees."9.And finally,I deem of particular significance the Respondent's insistence uponthe superseniority clause for the strike replacements on and after November 9.The Company's industrial relations director, England, admitted at the hearing thatthere had been no mention of superseniority for the strike replacements when theywere hired, and that the entire idea was first voiced to them on the very day whenEngland asked the Union to concede such prerogatives to them. It was long agoWooster Davisionof Borg-Warner Corporation,121 NLRB 1492 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld that an employer who has no need to entice strike replacements with super-seniority promises violates the statute of insisting upon conferring the superprivilegeupon them later.?And it is now definitely established that in any circumstance-regardless of a showing of need-an employer may not lawfully confer upon strikereplacements such superseniority or insist upon it in contract negotiations to the pointof impasse.8The Respondent's initial proposal in the summer of 1960 was for a 1-year contract.Early in 1961 it changed position and said it would only agree to be bound bycontract until September 15 of that year.On April 7, 1961, after insisting upon thesuperseniority clause for 5 months, and at a time when its offer was only for a 5-month contract, it proposed substituting a recall list for former employees who wouldabandon the strike, in place of the superseniority clause.By this time, however, ithad hired over 150 new employees whom it still insisted must be "permanent re-placements for economic strikers" by agreement.But the changed circumstances,plus the brief life any recall rights would have had, in effect made the literal with-drawal of the superseniority clause a meaningless gesture.This case was not tried on the theory that any particular act or demand of theRespondent in itself constituted an unfair labor practice, and I therefore view theCompany's unyielding insistence that the Union agree to superseniority for strikersonly as part and parcel of its overall attitude toward the Union. It was accompaniedon November 9 in the first instance by further withdrawal of representation con-veniences previously enjoyed by the Union.What had been a "union shop" underthe prior contract now was to become a "maintenance of membership" provision;superseniority for union officers was no longer to be extended.Viewed in theunfolding pattern of the Respondent's general treatment of the Union throughout the1960 "negotiations," the superseniority demand makes pertinent the Board's holdingin theMathieson Chemicalcase:.in the circumstances of this case, the Respondent's insistence upon itsseniority clause demand satisfies us that throughout the bargaining period in-volved, its conduct towards the Unions was colored by a bad-faith resolvenever to come to terms on a written agreement .9There are other details of evidence throughout this long record supporting theoverall inference which I draw that the Respondent did not bargain with the Unionin good faith as the statute requires.There are other facts, also extensively litigatedat the hearing, which in my opinion do not serve to support the inference.Amongthese is an intitial proposal that "setup" men be excluded from the bargaining unit;as a category such employees had long been represented by the Union.As theearlymeetings progressed, however, it developed that the basic disagreement onthis point involved certain employees in a gray area between straight productionemployees and persons exercising at least some supervisory authority.With timethe Company offered to compromise this issue and to exclude only what it called"working foremen."Before the 1959 contract was concluded, and over a yearbefore the 1960 negotiations here examined were started, the Company decided toremove some of the Hartford production operations to Clemson, South Carolina,but withheld announcing its decision until November 1959, after the contract wassigned.At the first meeting in 1960 the Respondent proposed using a tape recorderto memorialize every word spoken.For one reason or another I deem these factsof no significant relevance to the main issue raised by the complaint.Shortly after the strike commenced, company representatives several times steppedout in front of the entrance to the plant and photographed the picketing that wasgoing on; they also set up a microphone on the sidewalk to record what the picketsmight be saying.The Company also established an additional guard in front ofthe plant at a new roadway that was constructed, and built a guardhouse for himwhere he patrolled.The charge filed in this case alleged that these various acts con-stituted illegal restraint and coercion of the employees and therefore were unfairlabor practices in violation of Section 8(a) (1) of the Act.The General Counsel,however, expressly refused to make such allegations in the complaint and so advisedthe Respondent in writing.At the hearing the Respondent explained these matterson the asserted ground that there was bad name-calling by the pickets and improperblockine of access into the plant.As to the new guard it simply said the additionhad nothine to do with the strike.As these matters have no direct relationship toCalifornia Date GrowersAssociation 118 NLRB 2468 Erie Resistor Corporation,132 NLRB 6218Mathieson Chemical Corporation and/or OlinMathiesonChemical Corporation,114NLRB 486. JACOBS MANUFACTURING CO.59the negotiations which preceded and later followed the events, as the connectionbetween any possible coercion of employees here and the Respondent's motivetoward the Union is at best remote and tenuous, and as the General Counsel expresslyassured the Respondent it would not be called to account for the actions in question,I deem it pointless to lengthen this report with the details and have excluded thementirely from my consideration of the case.In conclusion, I find that the record in its entirety fully supports the complaintallegation that on July 11, 1960, and thereafter the Respondent failed to bargainin good faith with the Union and thereby refused to bargain in violation ofSection 8(a) (5) and (1) of the Act.10 I also find, as further alleged in the complaint,that when the employees went on strike on September 16, 1960, they did so to protestthe Respondent's illegal refusal to bargain prior thereto, and therefore became fromthat day forward unfair labor practice strikers.Termination of the Strike, Unconditional Offer To Return to Work, and RefusalTo Reinstate the StrikersWhen the Union abandoned the strike, on June 18, 1961, all of the approximately211 employees who had struck made unconditional offer to return to work. Therewere at thattimeapproximately 155 employees in the plant who had been hiredas replacements.The Union called upon the Respondent to release the employeeswho had been taken on after the strike and to restore the returning strikers to work.The Respondent refused this request, retained the replacement, and refused to rein-state all but about 10 of the strikers.These it assigned to available work whichthe replacements could not do.Because they were unfair labor practice strikers, the returning strikers were en-titled to return to their work and to perform whatever work duties were availablein the plant at that time, and the Respondent was obligated to release each one ofthe employees it had hired after the strike to replace them." I find that by itsrefusal to reinstate the returning strikers on June 18, 1961, the Respondent violatedSection 8 (a) (3) and (1) of the statute.The complaint, as amended, sets out the names of 209 employees representing thestrikers who offered to return to work.The record does not indicate which 10 orso of these were restored to work at that time.At the hearing the Respondent con-tended that even had it discharged all the strike replacements, the volume of workavailable at that time would have been less than enough to employ all of the return-ing strikers.There thus remains to be determined how many positions were in factoccupied by strike replacements at that time, how many of the returning strikersthe Respondent could have restored to work in the light of what work was available,and, in the normal application of the Respondent's pastpractices-perhaps consistentwith the expired 1959-60 contract-which of the total employees named in theamended complaint would have started work that day. Because the July amendmentto the complaint came 21/2 months after the start of the trial of this case, which isessentially a refusal-to-bargain issue, and because the detailed litigation of theselast questions is contingent upon final resolution of the basic 8(a) (5) issue, I viewedthem as essentially matters more appropriately to be resolved as aspects of the com-pliance stage of this proceeding.How many returning strikers would in fact havebeen restored to work in July, and which among them would normally have beenentitled to work, absent the unlawful discrimination against them, need not beresolved now.My finding of illegal discrimination against employees thereforeruns to the entire group of returning strikers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor pracices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.10 Compare the following Board decisions,although no two cases,In this area,are factu-a11y parallel:"M"System, Inc,Mobile Home Division Mid-States Corporation,129 NLRB52T;Fetzer Television,Inc.,131 NLRB 821 ;CaliforniaGirl, Inc.,129 NLRB 209.21Norrish Plastics Corp.,127 NLRB 150. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been found that on July 11, 1960, and at all times thereafter the Union wasthe authorized and exclusive representative of the Respondent'semployees in anappropriate unit for the purposes of collective bargaining,and that on and afterthat date the Respondent refused to bargain with said representatives in violationof the Act.Accordingly,I shall recommend that the Respondent be ordered, uponrequest, to bargain with the Union as the authorized and exclusive representative ofits employees in the appropriate unit.It has been found that the Respondent unlawfully discriminated against a largenumber of its employees with the respect to their hire and tenure of employment.I shall recommend that the Respondent take appropriate action to undo the effectsof these unfair labor practices by reinstating to their former employment all ofthose employees who, upon compliance investigation,will appear to have beenentitled to such reinstatement on June 18,1961.I shall also recommend that theRespondent be ordered to make all such employees whole for any loss of pay he orshe may have suffered as a result of the discrimination,by payment to him or herof a sum of money equal to that which he or she normally would have earned fromthe date of the discrimination to the date of a proper offer of reinstatement,less hisor her net earnings during said period, the payment to be computed upon a quarterlybasis in the manner established inN.L.R.B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U.S.344.I shall recommend also that the Respondent preserveand, upon request,make available to the Board or its agents, for examination andcopying, all payroll records, social security payment records,timecards, personnelrecords and reports, and all other records necessary to analyze the amounts ofbackpay due and the rights to reinstatement under the terms of this RecommendedOrder.In order to make effective the interdependent guarantees of Section 7 of the Act,I shall recommend further that the Respondent cease and desist from infringingin any manner upon the rights guaranteed in such Section.Upon the basis of the above findings of fact,and upon the entire record in thiscase,I make the following:CONCLUSIONS OF LAW1.Jacobs Manufacturing Co., is an employer within the meaning of Section 2(2)of the Act.2. International Union,United Automobile, Aircraftand Agricultural ImplementWorkers of America, UAW, AFL-CIO,and itsLocal 379, arelabor organizationswithin the meaning of Section2(5) of the Act.3.All hourly ratedproduction and maintenance employees at the Respondent'sWestHartford, Connecticut,plant, but excluding executives,general foremen, fore-men, assistant foremen,watchmen and guards,office employees,count stationclerks, timekeepers,cafeteria employees,medical employees,and temporary employ-ees and employeeswith authorityto hire, promote, discharge,or discipline,consti-tute a unit appropriae for the purposes of collective bargainingwithinthe meaningof Section9(b) of the Act.4. InternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, UAW, AFL-CIO,and its Local379, were on July 11, 1960,and at all times since have been,the exclusive bargaining representativeof all theemployees in the aforesaid appropriate unitfor thepurposes of collective bargainingwithin themeaning of Section 9(a) of the Act.5.By refusing to reinstate or otherwise discriminating against its employees, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section8(a) (3) of the Act.6.By refusingto bargain collectively with the Union,as the exclusive representa-tive of the employees in the aforesaidappropriateunit,as found above, the Respond-ent has engaged in and is engaging in unfair labor practiceswithin themeaning ofSection8(a)i(5) of the Act.7.By the foregoing conduct theRespondent has interfered with,restrained, andcoerced employees in the rights guaranteed in Section7 of the Act, and therebyhas engaged in and is engaging in unfairlaborpractices within the meaning of Section8(a).(I) of the Act.8.The aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]